PER CURIAM:
Robert Lee Reynolds, II, appeals from the district court’s order adopting the magistrate judge’s recommendation and dismissing his Bivens* action. Our review of the record discloses that this appeal is without merit. Accordingly, we affirm the district court’s dismissal on the reasoning of the district court. Reynolds v. Neal, No. 4:07-cv-01724-CMC, 2008 WL 2048700 (D.S.C. May 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971).